 Case 2:20-cv-02424-JDT-cgc Document 6 Filed 06/16/20 Page 1 of 2                         PageID 74




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 WENDOLYN LEE                                                                    CIVIL ACTION

 VERSUS                                                                                  NO. 20-1529

 JUDGE CHRIS CRAFT, ET AL.                                                     SECTION: “E”(1)


                                    ORDER AND REASONS

       Plaintiff, Wendolyn Lee, a Tennessee inmate, filed the instant pro se and in forma pauperis

complaint pursuant to 42 U.S.C. § 1983 against Judge Chris Craft, District Attorney Amy Weirich,

and attorney James Jones. The complaint concerns a judicial proceeding in Memphis, Tennessee.

       Federal law provides:

       A civil action may be brought in –

               (1) a judicial district in which any defendant resides, if all
               defendants are residents of the State in which the district is located;

               (2) a judicial district in which a substantial part of the events or
               omissions giving rise to the claim occurred, or a substantial part of
               property that is the subject of the action is situated; or

               (3) if there is no district in which an action may otherwise be brought
               as provided in this section, any judicial district in which any
               defendant is subject to the court’s personal jurisdiction with respect
               to such action.

28 U.S.C. § 1391(b).

       In the instant case, no defendant is alleged to reside in the Eastern District of Louisiana,

and a substantial part of the events or omissions giving rise to plaintiff’s claims against the

defendants did not occur within this district. However, all of the defendants appear to reside within

the geographical boundaries of the United States District Court for the Western District of
 Case 2:20-cv-02424-JDT-cgc Document 6 Filed 06/16/20 Page 2 of 2                     PageID 75




Tennessee, Western Division, and a substantial part of the events or omissions giving rise to

plaintiff’s claims occurred in Shelby County within that judicial district. 28 U.S.C. § 123(c)(2).

       Pursuant to 28 U.S.C. §§ 1404(a) and 1406(a), a district in which venue is wrong may

transfer a case to another district or division in which venue is proper, if such transfer is in the

interest of justice. Balawajder v. Scott, 160 F.3d 1066, 1067 (5th Cir. 1999). Because venue is

not proper in the Eastern District of Louisiana but would be proper in the United States District

Court for the Western District of Tennessee, Western Division, the Court finds that it is in the

interest of justice and fairness to the parties that this civil action be transferred to the Western

District of Tennessee, Western Division, for further consideration.

       Accordingly,

       IT IS ORDERED that the captioned matter be TRANSFERRED to the United States

District Court for the Western District of Tennessee, Western Division.

       IT IS FURTHER ORDERED that determination of pauper status is DEFERRED to the

United States District Court for the Western District of Tennessee, Western Division.

       New Orleans, Louisiana, this 15th day of June, 2020.




                                              __________________________________________
                                              JANIS VAN MEERVELD
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
